Newburger, J.
There are but two questions raised on this appeal.
First. Did the defendant, at the time of the sale and delivery of the goods by plaintiff, exist as a corporation; and second, Were both parties foreign corporations.
The first question was properly submitted to the jury by the trial justice, and no exception thereto was taken.
As to the second question, the evidence clearly shows the defendant transacted its business with plaintiff in the city of New York, and, therefore, the trial justice properly denied the motion for a nonsuit.
There are no exceptions in the case that will warrant us in disturbing the judgment.
Ehrlich, Ch. J., concurs.
Judgment affirmed, with costs.